Citation Nr: 0910728	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO. 07-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for congestive 
cardiomyopathy, including hypertension, and including as 
secondary to his service-connected diabetes mellitus, type 
II.

2. Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II. 

3. Entitlement to an initial, compensable disability rating 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 until 
October 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas. The Veteran appeared before 
the undersigned Veterans Law Judge at an October 2008 video 
conference hearing.


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
Veteran's congestive cardiomyopathy, including hypertension, 
is related to his active military service, and is not due to 
his service-connected diabetes mellitus, type II. 

2. The Veteran's diabetes mellitus, type II is not manifested 
by the regulation of activities. 

3. The Veteran's pseudofolliculitis barbae is manifested by 
an exposed area affected of 5 percent or more. 
 

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for congestive cardiomyopathy, including hypertension, and 
including as secondary to his service-connected diabetes 
mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309, 3.310 (2008).

2. The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

3. The criteria for an initial, 10 percent evaluation for 
pseudofolliculitis barbae have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806, 7813 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreements with the initial 
evaluations following the grants of service connection for 
diabetes mellitus, type II, and pseudofolliculitis barbae.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained. 
38 U.S.C.A. § 5103A. VA has associated with the claims folder 
the service treatment records and reports of his post-service 
treatment. He was also afforded formal VA examinations in 
regards to the claims for diabetes mellitus, type II, and 
pseudofolliculitis barbae. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claim for service 
connection for congestive cardiomyopathy and of his and VA's 
respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the congestive cardiomyopathy claim. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the June 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue of service connection for congestive 
cardiomyopathy. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the congestive cardiomyopathy claim. This duty includes 
assisting him in the procurement of service treatment records 
and pertinent treatment records and providing an examination 
when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records. The Veteran submitted private 
medical records and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge. The record was also kept open for 60 
days, to allow the Veteran to submit additional evidence 
related to his claim.

There is also no duty on the part of VA to provide a medical 
examination for his congestive cardiomyopathy claim, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown. The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Indeed, as will be 
explained more fully herein, the July 2006 VA examination 
addressed the issue of cardiomyopathy.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent medical evidence to suggest that the 
disorder is related to service. Indeed, the Board notes that 
obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision. 38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the congestive cardiomyopathy claim that has 
not been obtained. The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran. See 
Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury or event occurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993). Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by a 
service connected disability. Id.

Cardiomyopathy

During his October 2008 hearing, the Veteran claimed that his 
congestive cardiomyopathy, including hypertension, developed 
secondary to his service-connected diabetes mellitus, type 
II. 

The Veteran's service treatment records generally do not 
indicate that he made any complaints of, or received 
treatment for symptoms of, a heart disorder. His March 1973 
separation examination found him to have a normal heart and 
he reported no heart problems or high or low blood pressure 
at that time. Furthermore, the Veteran reported in his 
hearing testimony that he had not been treated for a heart 
disorder during service. 

Both the Veteran's VA and private medical records are 
generally silent as to treatment for a heart disorder for 
years following his service. They do indicate that he was 
diagnosed with and treated for various heart disorders, 
including congestive cardiomyopathy, years after service, as 
indicated in an October 2003 private medical record by Dr. 
S.D. However, none of the records provide an opinion as to 
the etiology of the disorder, or specifically whether the 
disorder is due to either his service or his service-
connected diabetes mellitus, type II. 

The Veteran reported in a July 2003 private medical record, 
to Dr. S.D., that he was told in the army that there was 
something wrong with his heart, but that he was not sure of 
that. Dr. S.D. also noted that the Veteran had a family 
history.

A VA examination was provided to the Veteran in July 2006 for 
diabetes mellitus, which diagnosed him with congestive 
cardiomyopathy, on treatment. The VA examiner found him to 
have essential hypertension, which was not related to his 
diabetes. The examiner also noted that the Veteran had a 
history of congestive cardiomyopathy, with normal coronary 
arteriograms and that most likely his congestive 
cardiomyopathy was related to his hypertension rather than 
his diabetes mellitus. 

The record indicates that the Veteran has been diagnosed with 
congestive cardiomyopathy; however, there is no competent 
medical evidence indicating that his heart disorder developed 
in service, due to service, or as secondary to his service-
connected diabetes mellitus.  Indeed, the record indicates 
the opposite is true. The Veteran's service treatment records 
do not indicate any treatment for a heart disorder in 
service, and the Veteran has similarly indicated that he was 
not treated for the disorder in service during his October 
2008 hearing. Such records and statements by the Veteran are 
in contradiction to his report of an in-service report of 
heart problems, in a July 2003 private medical record of Dr. 
S.D. The Board finds that the utterly negative 
contemporaneous evidence from the Veteran's military service 
is far more persuasive than his more recent assertion to the 
effect that he sustained a heart disorder in service. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  The more contemporaneous evidence is especially 
more relevant considering the Veteran's contradictory post-
service statements.

Furthermore, the July 2006 VA examination specifically found 
that the Veteran's hypertension was not due to his service-
connected diabetes mellitus, and further found that his 
congestive cardiomyopathy was related to his hypertension and 
not his diabetes mellitus. 

The only other evidence provided as to the Veteran's claim is 
his belief that his congestive cardiomyopathy, including 
hypertension, developed due to his service-connected diabetes 
mellitus, type II. Although the Veteran can provide testimony 
as to his own experiences and observations, the factual 
question of if his heart disorder can be attributed to either 
his service or his service-connected diabetes mellitus is a 
medical question, requiring a medical expert. The Veteran is 
not competent to render such an opinion. Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992). The Veteran does not 
have the requisite special medical knowledge necessary for 
such opinion evidence. 

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating that he has congestive 
cardiomyopathy, as well as medical evidence demonstrating a 
nexus between the claimed current disorders and service by 
way of the VCAA letter provided to him, but failed to do so. 
A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert, 1 
Vet.App. at 58. The Veteran's claim for service connection 
for congestive cardiomyopathy, including hypertension, and 
including as secondary to his service-connected diabetes 
mellitus, type II, is denied. 


Increased Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary. 

Diabetes Mellitus, Type II

The Veteran contends that his service-connected diabetes 
mellitus, type II, is more severe than indicated by the 20 
percent evaluation initially granted him in a September 2006 
rating decision. He argued, in his October 2008 hearing 
testimony, that his treatment included being on a restricted 
diet and that his doctor regulated his activities. 

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent would 
require insulin, a restricted diet, and regulation of the 
Veteran's activities (avoidance of strenuous occupational and 
recreational activities). A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated. Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran's private medical records and VA outpatient 
treatment records generally indicate treatment for diabetes 
mellitus, type II. An April 2005 private medical record, by 
Dr. M.A., noted that the Veteran took insulin. Dr. M.A. 
further advised the Veteran to exercise as tolerated. An 
April 2006 treadmill stress caridolite scan was provided by 
Dr. S.D., during which the Veteran exercised for testing 
purposes. 

The Veteran's VA outpatient treatment records similarly 
indicate that the Veteran was counseled to increase his 
aerobic exercise, as indicated in February and June 2007 
records. 

A VA examination was provided in July 2006 for diabetes 
mellitus. The examiner noted that the Veteran's history 
included treatment with diet and oral agents, until late 2003 
when insulin was added. The examiner further noted that the 
Veteran had not been hospitalized in the last year for his 
diabetes, that he had not had ketoacidosis, and that his 
physical activity had not been restricted in order to control 
his diabetes. The examiner diagnosed him with diabetes 
mellitus, type II. 

The evidence demonstrates that the Veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions. The record, however, does not indicate that he 
requires the regulation of his activities due to his 
diabetes, such that a 40 percent evaluation could be granted. 
Although the Veteran has stated that he is limited in his 
physical activities, his medical examiners have not reported 
any limitation in his activities due to his diabetes 
mellitus. Indeed, his VA outpatient treatment records and 
private medical record from Dr. M.A. reported the opposite 
information - that he should in fact engage in more physical 
activities. 

Therefore, in the absence of evidence that the Veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the Veteran does not meet the 
criteria for the next higher 40 percent evaluation. 
Accordingly, the Board concludes that an initial evaluation 
in excess of 20 percent for diabetes mellitus is not 
established.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. The Board finds that no exceptional or 
unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant referral for consideration of an extraschedular 
evaluation.  

Pseudofolliculitis Barbae 

The Veteran has contended that his pseudofolliculitis barbae 
is more severe than indicated by the initial, noncompensable 
rating granted him. Specifically, he contends that his 
pseudofolliculitis barbae covers at least 5 percent of his 
body, as indicated in his October 2008 hearing testimony.

Pseudofolliculitis barbae is rated by analogy to 
dermatophytosis. A noncompensable rating is warranted if less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected; and no more than topical therapy 
was required in the past 12-month period. A 10 percent rating 
is warranted if the condition covers at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period. A 30 percent rating is warranted if the disease 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period. A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813.

Ratings are also available for disfigurement of the head, 
face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. 
However, disfigurement is not indicated in this case; 
therefore, those criteria do not apply.

The Veteran's service treatment records generally indicate 
treatment for pseudofolliculitis barbae and indicated 
treatment with oral medication, as indicated in a November 
1970 record. His March 1973 separation examination found his 
head, face, neck, and scalp, as well as his skin, to be 
normal. 

A VA examination for skin disease was provided in July 2006 
and included a review of the claims file. The Veteran 
reported that his condition had remained chronic since 
service and that he had flare-ups after shaving. He used a 
clipper to trim his beard hair and an over-the-counter 
product for treatment, which had not completely resolved the 
condition. He reported continued itching and occasional 
drainage from various bumps in the beard area. 

The examiner found him to have few hyperpigmented follicular 
papules in the beard distribution, with no scabbing or 
ulceration, though he did have one to two larger nodules that 
were mildly tender to palpation. The examiner diagnosed him 
with pseudofolliculitis barbae and found the total body 
surface area affected to be approximately 3 percent, as was 
the exposed body surface area affected. There was no acne, 
chloracne, or scarring. 

The only other evidence provided as to the Veteran's claim is 
his belief that his pseudofolliculitis barbae covers 5 
percent of his body.  The Veteran can testify as to 
observable symptoms, though he is not competent, as a 
layperson to render a diagnosis or to render an opinion as to 
medical causation. See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service-connected disability is such that the 
Veteran could observe it.  He also has intimate knowledge of 
the symptoms of his disability, which can wax and wane over 
time and could have periods of greater severity than at the 
time he was examined by the VA examiner.  Given those 
factors, in conjunction with the slight difference between 
the 5 percent coverage claimed by the Veteran and the 3 
percent coverage found by the VA examiner, the benefit of the 
doubt should be granted to the Veteran as to the percentage 
of exposed body coverage affected by his service-connected 
skin disability.  As the evidence is at least in equipoise, 
the benefit of the doubt rule applies.  Gilbert, 1 Vet. App. 
at 58. The Veteran's claim for an initial, compensable 
evaluation for pseudofolliculitis barbae is granted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), for 
extraschedular consideration have been considered. There are 
no exceptional or unusual factors are in evidence, such as 
marked interference with employment or frequent periods of 
hospitalization, to warrant referral for an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008). 


ORDER

Service connection for congestive cardiomyopathy, including 
hypertension, and including as secondary to his service-
connected diabetes mellitus, type II, is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied. 

An initial, compensable evaluation, of 10 percent, and no 
more, for pseudofolliculitis barbae is granted.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


